Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/4/2022.
Claims 1-11 are presented for examination.
The 101 rejections have been withdrawn. The claims integrate the exception into a practical application. Specifically, the additional elements of “identifications of N logistics apparatuses uploaded by a terminal, the identifications of the N logistics apparatuses…selected from the mixedly stored first area and adjusting the N logistics apparatus involved …..resetting the identification of the N logistics apparatus involved in the physical delivery by the server” improves the delivery efficiency of the apparatus.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshinori ( WO 2006068076 A1 hereinafter Yoshinori).
	With respect to claim 1 and 11, Yoshinori teaches an intelligent cloud delivery method for logistics apparatus, wherein logistics apparatuses of a first user and other users are mixedly stored in a first area, the method comprising (Abstract).
	receiving, by a server, identifications of N logistics apparatuses uploaded by a terminal, the identifications of the N logistics apparatuses are identifications of N logistics apparatuses actually selected from the mixedly stored first area and involving in physical delivery when the N logistics apparatuses of the first user need to be physically delivered to a second user, wherein N is a positive integer (i.e. FIG. 3, the rental management server 13 has a customer management database 131 for managing information on rental customers, a reservation management database 132 for managing rental reservations, and rental information and maintenance information for each rental equipment. And a control unit 134 which controls reading / writing of data of each database);
	adjusting, by the server, the N logistics apparatuses involving in the physical delivery to belong to the second user according to the identifications of the N logistics apparatuses involving in the physical delivery; adjusting, by the server, belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery, adjusting the N logistics apparatus involved in the physical delivery comprises: resetting the identifications of the N logistics apparatus involved in the physical delivery by the server  (i.e. In step S3, it is determined whether or not all equipment that the customer wishes to rent can be rented during the rental period. If the desired equipment does not work, or if the rental period can not be rented because the reservation has already been made, notify the customer of that in step S5 and return to the beginning to make a reservation. Check if there is any change in content. On the other hand, if all the equipment can be rented during the rental period, the reservation is accepted in step S4 and registered in the server 13. The databases 131 to 133 are thereby updated).
	  

	With respect to claims 2-3, Yoshinori teaches The intelligent cloud delivery method for logistics apparatus according to claim 1, wherein among the identifications of the N logistics apparatuses involving in the physical delivery, there are logistics apparatuses corresponding to M identifications that do not belong to the first user before delivery, wherein M is a positive integer not greater than N;  wherein the step of adjusting by the server belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery, comprising:
selecting M logistics apparatuses from the logistics apparatuses belonging to the first user, and adjusting the selected M logistics apparatuses to belong to the other users (i.e.  As a result, as shown in FIG. 8, the reservation management database 132 is updated, and as shown in FIG. 9, the equipment management database 133 is updated. That is, the reservation number (0409230004) is newly registered in FIG. 8, and in FIG. 9, the lending status of work machine ZX220 and attachment AA-60 is updated to “scheduled absence”, and “loaning start” is entered. The dates of "end of loan" are updated respectively. When a new customer rental reservation is received, the customer management database 131 is also updated).
	
	With respect to claim 4, Yoshinori further teaches resetting belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery according to numbers of the logistics apparatuses that each user should own (step S12, and the customer information is transmitted from the data communication unit 163 to the server 13 via the antenna 164 and the wireless device 14, and reservation information corresponding to the customer information (see FIGS. The information shown in FIG. 9 is acquired from the databases 132 and 133 and stored in the internal memory).

	With respect to claim 5, Yoshinori further teaches wherein the selection is to randomly select N logistics apparatuses among the logistics apparatuses mixedly stored in the first area for physical delivery (In step S 14, it is determined whether the employee of the rental company goes to the warehouse and acquires the equipment ID from the RFID tag of the rental equipment, ie, whether or not the equipment ID is read by the ID reading unit 162).

	With respect to claim 6, Yoshinori the selection is to select N mutually adjacent logistics apparatus among the logistics apparatuses mixedly stored in the first area for physically delivery (i.e.  when rental equipment to a construction site, etc., it is often the case that multiple types of equipment are rented together, but these equipments are not always placed together in a warehouse and are not separated from each other).

	With respect to claim 7, Yoshinori further teaches wherein the selection is to select N mutually adjacent logistics apparatuses among the logistics apparatuses mixedly stored in the first area for physical delivery (i.e.  it is often the case that multiple types of equipment are rented together, but these equipment are not always placed together in a warehouse and are not separated from each other)

	With respect to claim 8, Yoshinori further teaches wherein the physical delivery is triggered by one of the following conditions: the N logistics apparatuses have transferred property rights and left an agreed area (i.e. when the work machine ZX 220 and the attachment AA-60 are lent out, the contents of the machine management database 133 are updated as shown in FIG. That is, the stock statuses of work machine ZX220 and attachment AA-60 are updated from "present" to "absent").

	With respect to claim 9, Yoshinori further teaches wherein the logistic apparatuses are logistic apparatus in empty state (in Step S2 SI is included in the equipment ID, that is, whether or not it is a reserved equipment). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in view of Official Notice.
	With respect to claim 10, Yoshinori teaches belonging relationships are adjusted in step s3 and step S12 reservation, usage information/rental period corresponding to the customer is saved in the database. Yoshinori is silent as to querying usage period of the  user of the logistic apparatus and billing the user according to the historical records and usage period.  Querying user’s historical records and usage period for billing purposes, is old and well known for electrical companies and the like to better bill the customer.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the teachings of Yoshionori of  querying usage period of the  user of the logistic apparatus and billing the user according to the historical records and usage period, in order to obtain the above mentioned advantage.

Prior art of record but not used in the current rejection:
	Audet 9,684,911 teaches determining at least one of a number of rental vehicles available at the station and a number of vehicle-receiving spaces available at the station, and sending the at least one of a number of rental vehicles available at the station and a number of vehicle-receiving space available at the station to a user.
	article titled "Estimating Active Transportation Behaviors to support Health Impact Assessment in the United States" by Mansfield teaches estimating baseline behaviors in transportations.  
	Liu et al. (2016/0321566) teaches a ride-sharing server may receive, from a user, a vehicle-rental request including trip characteristics specifying an origin location, a destination location, and time constraints; identify another user having rental criteria matching that of the vehicle-rental request; send a rent-share request to the user and the other user to rent-share as a joint-rental group; and rent a vehicle to the joint-rental group when the rent-share request is confirmed.

Response to Arguments
Applicant argues that Yoshinori doesn’t teach “the identifications of the N logistics apparatuses belonging to a first user need to physically delivered to a second user, before delivery, the mixedly stored logistics apparatus will not be pre-identified and selected, but directly selected in any way from the mixedly stored logistics apparatus regardless of their original belonging relationship”. The Examiner disagrees with Applicant because in Yoshinori the identification and update is made at S4 when the equipment is not available rented out/delivered and not before the equipment has been rented or delivered as argued by Applicant. Yoshinori further teaches “In this case, for example when work machine ZX 220…are lent out, the contents of the machine management database 133 are updated.   That is the stock statuses of work machine ZX 220…are updated from “present” to “absent” ” on page 6. Also, page 7 discloses “the customer does not necessarily reserve in advance… sometimes visit the sales office and rent equipment” which will inherently teach the delivery of the equipment since no prior reservation is  made by the customer. So therefore, contrary to Applicant’s arguments, in Yoshinori identification and update can be performed in any way from the mixed stored logistic apparatus regardless of their original belonging relationship because in Yoshinori, the database and identification of the available items can be done when they are lent out or not in stock/delivered.  
Applicant argues that Yoshinori only updates the rental information to be rented, but not adjust the information of other equipment.  The Examiner disagrees with Applicant because Yoshionori  teaches on page 6 “since the ID of the actual equipment and the equipment Id acquired from the server 13 are collated by the portable terminal…., it is possible to check whether the equipment in front…after confirming the existence of equipment …and confirms rental information, time and labor can be saved, and equipment can be rented efficiently.  Therefore contrary to Applicant’s arguments, Yoshinori teaches confirms the current relationships of the logistics apparatus and adjusts the relationships of these logistics apparatus.
With respect to Applicant’s argument pertaining to claim 10, the Examiner wants to point out that Yoshionori teaches belonging relationships are adjusted in step s3 and step S12 reservation, usage information/rental period corresponding to the customer is saved in the database. Yoshinori is silent as to querying usage period of the  user of the logistic apparatus and billing the user according to the historical records and usage period.  The Examiner had taken Official Notice that querying user’s historical records and usage period for billing purposes is old and well known for electrical companies and the like to better bill the customer based on their usage information. For example, electrical companies and the like query customer’s historical records to determine a customer’s monthly budget billing amount and Applicant hasn’t and Applicant hasn’t provided a proper challenge that would at least cast reasonable doubt that the known facts weren’t known prior to Applicant’s invention.  "to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.11 l(b)." MPEP § 2144.03 (C). An adequate traverse must contain adequate information or argument to create on its face, a reasonable doubt regarding the circumstances justifying Examiner' s notice of what is well known to one of ordinary skill in the art. See In re Boon, 439 F.2d 724, 728 (CCPA 1971).  Since, Applicant hasn’t provided such a challenge, the Official Notices are maintained. Nothing prohibits using the same teachings of billing to be used for adjusting the rental information of equipment of Yoshinori. Therefore the Official Notice has been maintained.  
                    
	  
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688